In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-20-00090-CV
                 ___________________________

KST CAPITAL, LLC, TOBIN PARKER, TOBIN M. PARKER JR., AND W.
               SCHREINER PARKER, Appellants

                                V.

          AMERICAN BANK OF COMMERCE, Appellee



              On Appeal from the 48th District Court
                     Tarrant County, Texas
                 Trial Court No. 048-299865-18


           Before Sudderth, C.J.; Womack and Wallach, JJ.
             Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      KST Capital, LLC, Tobin M. Parker, Tobin M. Parker Jr., and W. Schreiner

Parker filed a notice of appeal stating they intended to appeal three orders: (1) an

order denying their motion to dismiss for lack of subject matter jurisdiction, (2) an

order denying their motion to quash and for protective order, and (3) an order

resetting the cause for final trial. These orders are interlocutory. We lack jurisdiction

to review interlocutory orders unless a statute specifically authorizes an exception to

the general rule that a party may appeal only from final judgments. See Qwest Commc’ns

Corp. v. AT & T Corp., 24 S.W.3d 334, 336 (Tex. 2000) (per curiam).

      Because the interlocutory orders at issue here did not appear to be appealable,

we notified appellants that we were concerned that we may not have jurisdiction to

review them. We asked appellants to file by March 23, 2020, a response showing

grounds to continue this appeal and stated that if they did not, we could dismiss it.

See Tex. R. App. P. 42.3, 44.3. Appellants did not file a response.

      We conclude that none of the three interlocutory orders here are appealable.

See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (setting forth generally which

interlocutory orders are appealable); see also In re I.C.D.N., No. 05-17-01426-CV, 2018
WL 580274, at *1 (Tex. App.—Dallas Jan. 29, 2018, no pet.) (mem. op.) (noting that a

party may appeal from an interlocutory order denying a governmental unit’s plea to the

jurisdiction); Anderson v. Bessman, No. 14-10-00118-CV, 2010 WL 1380143, at *1 (Tex.

App.—Houston [14th Dist.] Apr. 8, 2010, no pet.) (per curiam) (mem. op.)
                                           2
(dismissing for want of jurisdiction appellants’ appeal of interlocutory order denying

motion to quash and for protective order). Accordingly, we dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                                       /s/ Dana Womack
                                                       Dana Womack
                                                       Justice

Delivered: April 16, 2020




                                            3